PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On the morning of January 6, 2000, claimant was traveling eastbound on I-64 near South Charleston, Kanawha County, in his 1986 BMW when his vehicle struck a large hole in the road.
2. On the date in question, respondent was responsible for the maintenance of 1-64 in Kanawha County and it was aware of the hole which claimant’s vehicle struck.
3. As a result of this incident, claimant’s vehicle suffered serious damage and required numerous repairs, including the replacement of a wheel, realignment, replacement of the fuel system, and the replacement of the exhaust and drive shaft. The sustained damage was in the amount of $1,387.96. However, the claimant’s award is limited to the amount of his insurance deductible feature of $250.00.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of 1-64 in Kanawha County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $250.00.
Award of $250.00.